Exhibit 10.1

 

LOGO [g670040001.jpg]

February 5, 2014

Dr. Patrick O’Connor

3586 Torrey View Court

San Diego, CA 92130

Dear Patrick:

To confirm our discussion, we understand that you have decided to resign your
employment with Ignyta, Inc. and each of its subsidiaries (collectively, the
“Company” or “Ignyta”). As a result of this decision, your last day of
employment with the Company will be February 5, 2014 (the “Separation Date”). We
would also like to offer you the separation package described below.

On your last day of employment, you will be paid all outstanding salary amounts
and any accrued, but unused, vacation time. You also will be eligible to convert
your health insurance coverage under COBRA, and will receive information from
our plan administrator describing this conversion election. If you seek
reimbursement of any business expenses, your final expense reimbursement
statement must be submitted within two weeks after the Separation Date, along
with receipts or other supporting documentation. The Company will reimburse
valid business expenses in accordance with its standard expense reimbursement
policies.

As you know, you currently hold the following two outstanding equity awards:
(i) 500,000 shares of restricted common stock (as adjusted pursuant to a reverse
stock split at a ratio of three-to-one) under the Restricted Stock Purchase
Agreement originally entered into between you and Actagene Oncology, Inc. in
February 2013, as amended by you and Ignyta Operating, Inc. in connection with
Ignyta Operating, Inc.’s acquisition of Actagene Oncology, Inc., as further
amended in September 2013 to suspend the vesting of such shares, and as further
amended by you and the Company in October 2013 in connection with the Company’s
reverse merger transaction with Ignyta Operating, Inc. (the “Restricted Stock”,
and the Restricted Stock Purchase Agreement, as amended, the “RSPA”)); and
(ii) an incentive stock option granted on August 7, 2013 to purchase 20,000
shares of Ignyta Operating, Inc.’s common stock (as adjusted pursuant to a
reverse stock split at a ratio of three-to-one) and the Stock Option Award
Agreement entered into by you and Ignyta Operating, Inc. in connection with such
grant, which option and award agreement were assumed by the Company in October
2013 in connection with the Company’s reverse merger transaction with Ignyta
Operating, Inc. and are subject to the terms and conditions of the Company’s
2011 Amended and Restated Stock Incentive Plan (the “Option”). Pursuant to the
terms and conditions applicable to the Restricted Stock and Option, both equity
awards are currently unvested in their entirety. Although it is under no legal

 

1



--------------------------------------------------------------------------------

obligation to do so, the Company will provide you with accelerated vesting with
respect to 100,000 shares of the Restricted Stock (the “Accelerated Shares”), in
exchange for the general release of claims and other agreements contained in
this letter agreement (the “Agreement”). The Accelerated Shares shall be deemed
vested as of the date this Agreement becomes effective (i.e., the 8th day after
you have signed this Agreement, provided that the Agreement has not been revoked
by either you or the Company before that date). You hereby acknowledge and agree
that: (i) except with respect to the Accelerated Shares, you have not and will
not vest in any shares of Restricted Stock and the remaining 400,000 shares of
Restricted Stock will continue to be subject to the Repurchase Option (as
defined in the RSPA); and (ii) you have not and will not vest in any portion of
the Option, the Option shall terminate immediately upon your Separation Date and
you shall have no further rights or interest in the Option. All shares of
Restricted Stock, including the Accelerated Shares, shall continue to be subject
to the terms and conditions set forth in the RSPA, except that the Accelerated
Shares shall not be subject to the Repurchase Option. This Agreement hereby
serves as notice to you of the Company’s decision to exercise the Repurchase
Option with respect to the 400,000 shares of Restricted Stock and, in accordance
with the RSPA, the Company is hereby delivering a check in the amount of the
Purchase Price (as defined in the RSPA, as amended) multiplied by the number of
shares of Restricted Stock repurchased hereunder. If this Agreement does not
become effective, nothing herein shall preclude the Company from exercising its
Repurchase Option with respect to the shares intended to be Accelerated Shares.

In exchange for the separation benefits described above, you completely release
the Company, its affiliated, related, parent or subsidiary entities, and its and
their present and former directors, officers, and employees (the “Released
Parties”) from any and all claims of any kind, known and unknown, which you may
now have or have ever had against them. This release includes all claims arising
from your employment with the Company and its termination, including claims
under the California Fair Employment and Housing Act, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act (“ADEA”), or any
other claims for violation of any federal, state, or municipal statutes, and any
and all claims for attorneys’ fees and costs.1 You agree not to file, cause to
be filed, or otherwise pursue any claims released by this paragraph.
Notwithstanding the foregoing, you acknowledge and understand that you are not
waiving and are not being required to waive any right that cannot be waived by
law, including the right to file a charge or participate in an administrative
investigation or proceeding; provided, however, that you hereby disclaim and
waive any right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation.

You acknowledge that the payments described above exceed the amount to which you
otherwise are entitled. You understand and agree that you will maintain this
Agreement in strict confidence, and that you shall not disclose any of its terms
to another person, except legal counsel, unless required by law. You and the
Company hereby agree that any public disclosure regarding

 

1  Because this release specifically covers known and unknown claims, you are
waiving your rights under Section 1542 of the California Civil Code or any
comparable law of any other jurisdiction. Section 1542 states: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.”

 

2



--------------------------------------------------------------------------------

the circumstances of your separation from employment with the Company shall be
made only by the Company and shall be substantially consistent with the
following: “Dr. Patrick O’Connor has resigned as Chief Scientific Officer and
SVP, Head of Research of the Company as of February 5, 2014, ending his
previously announced medical leave of absence, and has elected to focus on his
health.” Except as required by law or court order (including without limitation
any requirement to publicly file this Agreement or a description of the material
terms hereof with the SEC), neither you nor the Company shall make any
additional or inconsistent public statements regarding your separation from
employment.

Please return all the Company materials in your possession, including company
credit cards, confidential/restricted documentation, computer equipment, keys,
cell phone etc., by the Separation Date. Also, remember that even after your
employment with the Company ends, you must comply with your continuing
obligations under the Employee Proprietary Information and Inventions Assignment
Agreement (the “Proprietary Information Agreement”), including but not limited
to such obligations relating to confidentiality and use of the Company’s
confidential information.

You and the Company further agree that any and all disputes arising out of the
terms, interpretation, application, or alleged breach of this Agreement
(“Arbitrable Claims”) shall be subject to binding arbitration, which shall be
conducted in San Diego County, California in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, as amended. Either
party may bring an action in court to compel arbitration under this Agreement or
to enforce an arbitration award. Otherwise, neither party shall initiate or
prosecute any lawsuit or administrative action in any way related to any
Arbitrable Claim. Notwithstanding the foregoing, either party shall have the
right to obtain provisional remedies or interim relief from a court of competent
jurisdiction for any claim or controversy arising out of or related to the
Company’s confidential and proprietary information or violations of the
Proprietary Information Agreement. The costs of the arbitrator shall be shared
equally between the parties, but the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and costs.

You acknowledge that you have twenty-one (21) days to consider this Agreement
(but may sign it at any time beforehand if you so desire), and that you can
consult an attorney in doing so. You also acknowledge that you can revoke this
Agreement within seven (7) days of signing it by sending a certified letter to
that effect at the following address:

Jonathan Lim

Ignyta, Inc.

11095 Flintkote Avenue

Suite D

San Diego, CA 92121

You understand and agree that this Agreement shall not become effective or
enforceable and no payments or benefits will be provided until the seven (7) day
revocation period has expired.

This Agreement contains all of our agreements and understandings and fully
supersedes any prior agreements or understandings that we may have had regarding
your employment with the Company or its termination, except for the Proprietary
Information Agreement. This Agreement

 

3



--------------------------------------------------------------------------------

shall be governed by California law and may be amended only in a written
document signed by you and Jonathan Lim, Chief Executive Officer. If any term in
this Agreement is unenforceable, the remainder of the Agreement will remain
enforceable.

If you wish to accept the terms of this Agreement, please sign below and return
a copy of this Agreement to me by February 26, 2014. (You may also sign this
Agreement at any time prior to such date, if you prefer.)

 

4



--------------------------------------------------------------------------------

If you have any questions, please feel free to call me. We appreciate your
service to Ignyta, Inc. and wish you all the best.

 

Very truly yours, /s/ Jonathan Lim

Jonathan Lim

Chief Executive Officer

Ignyta, Inc.

 

AGREED AND ACCEPTED:    Dated:   January 31, 2014   

/s/ Patrick O’Connor

          Patrick O’Connor

 

5